DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claim “A method of increasing coverage and/or maintaining application properties of a coating composition during storage…”  It is unclear as to how one of ordinary skill in the art would be able to determine whether or not the coverage is increased or these properties are maintained as there is no basis for making a comparison or judgement.  For example, is this in comparison to a coating composition without the glycolipid, or in comparison to a coating composition using a different surfactant, etc.?
		
It is noted that since claims 2-15 ultimately or directly depend from Claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/189049, based on a provisional filing date of March 20, 2020, as evidenced by Ciesielska (Characterization of a novel enzyme-Starmerella bombicola lactone esterase (SBLE)-responsible for sophorolipid lactonization, Appl Microbiol Biotechnol., 2016, 100:9529-9541) and Glidden (Gripper Interior/Exterior Primer Sealer, Glidden Professional, 2/2010, 2 pages).
WO ‘049 exemplifies preparing a primer with SLP (sophorolipid) to block stains, and discloses “Paint and primer with SLP covers the writing implement stains better than paint and primer without SLP.  Better coverage of the stains was observed with the primers containing acidic SLP…Additionally, all primers with added SLP are more flexible than primers without SLP.” (pp. 40-41 and p. 7, ll. 19-24 for the definition of SLP).  
WO ‘049 anticipates instant claims 1 and 2.
As to claims 3, 4 and 11, WO ‘049 discloses that the primer composition comprises a pigment or dye (p. 22, ll. 22-28).  WO ‘049 discloses the composition can also include a number of other suitable additives, such as viscosity modifiers defoamers (pp. 23-24).
Claims 5-8 and 12-14 can be rejected, as these claims only limit claim 1 when a rhamnolipid is present, where claim 1 lists rhamnolipid and sophorolipid as alternatives.  
As to claim 9, WO ‘049 discloses the sophorolipid as a mono-acetylated lactonic or di-acetylated lactonic sophorolipid (p. 11, ll. 12-14), which have the structures shown below, as evidenced by Ciesielska (p. 9530):

    PNG
    media_image1.png
    300
    1045
    media_image1.png
    Greyscale

As to claim 10, WO ‘049 exemplifies the inclusion of, for example, 1 g/L of SLP to Gripper primer.  Gripper primer has a density of 1.35 kg/L, as evidenced by Glidden (p. 1), suggesting the inclusion of 0.07 wt% SLP based on the coating composition.  WO ‘049 also exemplifies the inclusion of 5 g/L of SLP to the Gripper primer, suggesting the inclusion of 0.4 wt% SLP based on the coating composition.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadasivan (US 8,957,129).
Sadasivan exemplifies the addition of rhamnolipids in acrylic paint, the paint comprising titanium dioxide pigment, as well as surfactants and a defoamer, exemplifying the addition 0.66 wt% of ZONIX JDR505 wt% (containing 5 wt% rhamnolipid biosurfactant), suggesting the incorporation of 0.03 wt% rhamnolipid to the paint.  Sadasivan discloses that the inclusion of such can inhibit the growth of bacteria over time, suggesting that the rhamnolipids are suitable for maintaining application properties during storage, as claimed.
Sadasivan anticipates instant claims 1-4, 10 and 11.
As to claims 5, 12 and 13, Sadasivan discloses the rhamnolipids as having the structures shown below:

    PNG
    media_image2.png
    480
    450
    media_image2.png
    Greyscale
.
As to claim 9, Sadasivan discloses that sophorolipids can be used in place of the rhamnolipids, and have the same structure as claimed (col. 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766